***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
STATE OF CONNECTICUT v. JONATHAN W. CARNEY
                (AC 40512)
                        Keller, Bright and Beach, Js.

                                  Syllabus

Pursuant to statute (§ 17a-566), a court, prior to sentencing a person who
    has been convicted of an offense for which he may be imprisoned in a
    certain maximum security correctional facility, and who appears to have
    psychiatric disabilities and to be dangerous to himself and to others,
    may order the Commissioner of Mental Health and Addiction Services
    to conduct an examination of such person and to report whether he
    should be committed to the diagnostic unit of Whiting Forensic Division,
    or should be sentenced in accordance with his conviction.
Pursuant further to statute (§ 17a-567), if the report submitted to the court
    pursuant to § 17a-566 recommends that the defendant should be sen-
    tenced in accordance with his conviction, the defendant shall be returned
    directly to the court for disposition.
Convicted, on a guilty plea, of the crime of murder, the defendant appealed
    to this court from the trial court’s denial of his motion to correct an
    illegal sentence. Before the court accepted the defendant’s guilty plea,
    pursuant to which the defendant agreed to a forty-two year prison
    sentence, defense counsel informed the court that the defendant had
    undergone a psychiatric evaluation in anticipation of asserting a possible
    extreme emotional disturbance defense. In canvassing the defendant,
    the court stated that it considered the results of that psychiatric evalua-
    tion and informed the defendant that he would be sentenced to forty-
    two years imprisonment, in accordance with his plea agreement. Prior
    to his sentencing date, the defendant attempted to commit suicide.
    Thereafter, defense counsel filed a motion for an evaluation pursuant
    to § 17a-566, and the court ordered the defendant to be sent to Whiting
    Forensic Division for an evaluation to determine whether he should
    serve his sentence at Whiting or at a correctional facility. The court
    adopted the recommendation of Whiting personnel and sentenced the
    defendant to the agreed on forty-two year sentence, to be served at a
    correctional facility. In denying the defendant’s motion to correct an
    illegal sentence, the court concluded, inter alia, that there was no basis
    for the defendant’s claim that the sentencing court had relied on inaccu-
    rate information in imposing the agreed on sentence. Held:
1. The trial court properly construed the applicable statutes and declined
    to hold that the receipt of information from Whiting personnel required
    the sentencing court to consider a more lenient sentence: the plain
    language of §§ 17a-566 and 17a-567 led this court to conclude that the
    purpose of those statutes is to guide a sentencing court in determining
    the appropriate place of confinement, and there was no statutory author-
    ity for Whiting personnel to make any recommendation as to the length
    of the defendant’s sentence; moreover, there was no merit to the defen-
    dant’s claim that the court was bound to apply certain human rights
    statutes and to consider rejecting the agreed on sentence as too harsh
    in light of the fact that the report and testimony of Whiting personnel
    indicated that the defendant was severely mentally ill, as the human
    rights statutes were not relevant to sentencing in the criminal justice
    system, and the sentencing court, in sentencing the defendant, consid-
    ered the results of the earlier psychiatric evaluation, the substance of
    which was similar to the report and testimony of Whiting personnel.
2. The defendant could not prevail on his claim that, contrary to the trial
    court’s conclusion, the sentencing court had relied on inaccurate infor-
    mation in sentencing him insofar as Whiting personnel testified that the
    defendant would receive adequate psychiatric treatment at a correc-
    tional facility when the defendant alleged that he had not received such
    treatment; such a claim was more appropriately asserted in a habeas
    action rather than in a motion to correct an illegal sentence, the state-
    ments of Whiting personnel were predictions rather than statements of
    fact, there was no record, including findings of fact and conclusions,
    on which to review the defendant’s claim, and there was nothing to
   indicate that the sentencing court materially relied on any information
   in the report or testimony of Whiting personnel in imposing the defen-
   dant’s sentence.
         Argued May 22—officially released September 4, 2018

                          Procedural History

   Substitute information charging the defendant with
the crimes of murder, felony murder, burglary in the
first degree, criminal use of a weapon, carrying a pistol
without a permit, burglary in the third degree, and lar-
ceny in the sixth degree, brought to the Superior Court
in the judicial district of New Britain, where the defen-
dant was presented to the court, Handy, J., on a plea
of guilty of murder; judgment in accordance with the
plea; thereafter, the state entered a nolle prosequi as
to the remaining charges; subsequently, the court, D’Ad-
dabbo, J., denied the defendant’s motion to correct ille-
gal sentence, and the defendant appealed to this
court. Affirmed.
  Jonathan W. Carney, self-represented, the appel-
lant (defendant).
   Lisa A. Riggione, senior assistant state’s attorney,
with whom, on the brief, were Brian Preleski, state’s
attorney, and Paul N. Rotiroti, supervisory assistant
state’s attorney, for the appellee (state).
                         Opinion

   BEACH, J. The defendant, Jonathan W. Carney,
appeals from the judgment of the trial court denying
his motion to correct an illegal sentence. The defendant
claims that the court improperly (1) concluded that the
sentencing court properly construed General Statutes
§ 17a-566 as limiting the Department of Mental Health
and Addiction Services (DMHAS) to a recommendation
as to the appropriate place of confinement only and,
therefore, properly declined to consider information
provided by Whiting Forensic Division (Whiting) at the
§ 17a-566 hearing when it imposed the sentence; and
(2) failed to conclude that the sentencing court relied
on inaccurate information provided by Whiting. We dis-
agree and, accordingly, affirm the judgment of the
trial court.
  The following undisputed facts and procedural his-
tory are relevant to our resolution of the defendant’s
claims. They arise primarily from five separate proceed-
ings: a plea proceeding on May 9, 2003; a June 27, 2003
hearing in which the court granted a continuance for
sentencing; a July 18, 2003 hearing regarding the defen-
dant’s motion for a psychological evaluation; a Septem-
ber 5, 2003 hearing in which Whiting doctors testified
regarding the defendant’s need for further evaluation;
and a January 16, 2004 sentencing hearing.
   On May 9, 2003, the defendant pleaded guilty to mur-
der in violation of General Statutes § 53a-54a. On that
date, the court, Handy, J., advised the defendant that
the possible sentence for the crime was between
twenty-five and sixty years.1 The defendant’s attorney
stated that he had retained Donald Grayson, a psychia-
trist, to conduct a psychiatric evaluation of the defen-
dant in anticipation of a possible extreme emotional
disturbance defense, and that he had discussed Gray-
son’s report with the defendant. Before accepting the
defendant’s plea, the court canvassed the defendant on
his waiver of the right to a trial, including his right to
present an affirmative defense at trial. The court also
indicated that it had reviewed Grayson’s report and had
considered the information contained therein.
   Pursuant to the plea agreement, the defendant agreed
to a forty-two year sentence. The court informed the
defendant that he would be sentenced to forty-two years
at the sentencing proceeding to be held at a later date,
and the defendant affirmed that he understood. The
court further informed the defendant that once the
court accepted his plea, he could not take it back. The
defendant again affirmed his understanding. The court
found that the defendant’s plea was ‘‘voluntary, made
with understanding, [and] made with the assistance of
competent and effective counsel.’’ The court accepted
the defendant’s guilty plea, and a sentencing hearing
was scheduled for June 27, 2003.
  On June 26, 2003, the day before the scheduled sen-
tencing, the defendant attempted suicide and was taken
to a hospital. Sentencing was continued to July 18,
2003, because the defendant was in the hospital on June
27, 2003.
   Following the defendant’s attempted suicide, his
attorney filed a motion for a psychiatric evaluation pur-
suant to § 17a-566.2 On July 18, 2003, the court heard
both parties regarding the defendant’s motion. The state
did not object, and the court ordered the defendant
to be sent to Whiting for a presentence psychiatric
evaluation in order to determine whether the defendant
should serve his sentence in Whiting or at a Department
of Correction (DOC) facility. The court indicated that
the evaluation would not alter the defendant’s agreed
upon forty-two year sentence. The defendant did not
object to the court’s statement that the sole purpose
of the psychiatric assessment was to provide guidance
regarding the place of confinement.
  On September 5, 2003, the court held a hearing regard-
ing the Whiting recommendation. At the outset of the
hearing, the court reiterated that the Whiting evaluation
would not alter the length of the agreed upon forty-two
year sentence. The court inquired as to whether either
party disagreed with the court’s understanding of the
purpose of the inquiry, and both parties expressly stated
that they did not disagree.
  Eileen McAvoy, a psychologist who evaluated the
defendant pursuant to §17a-566, testified as to her find-
ings, and her written report was admitted as a full
exhibit. In her report, she concluded that the defendant
was in need of further evaluation at Whiting.3
   On January 16, 2004, after the further evaluation,
the court held a sentencing hearing at which Whiting
personnel testified as to their recommendations. The
Whiting report, including a psychiatric evaluation and
Whiting ‘‘recommendations,’’ was admitted as a full
exhibit, under seal. Paul Amble, the chief forensic psy-
chiatrist for the Connecticut Division of Forensic Ser-
vices, and Sean Hart, a clinical psychologist, testified
that the defendant should serve his sentence at a DOC
facility. Both Amble and Hart further testified that they
believed the DOC would be able to provide the defen-
dant adequate psychiatric treatment. During summa-
tion, defense counsel raised concerns regarding the
methods the Whiting personnel used in evaluating the
defendant.4 Ultimately, defense counsel argued that the
defendant should serve his sentence at Whiting. The
court adopted Whiting’s recommendation and sen-
tenced the defendant in accordance with the plea
agreement to forty-two years imprisonment to be served
at a DOC facility.
  On May 4, 2016, pursuant to Practice Book § 43-22,
the defendant, representing himself, filed a motion to
correct an illegal sentence. The defendant claimed that
his sentence was imposed in an illegal manner because
the sentencing court relied on inaccurate information
and improperly concluded that the purpose of the § 17a-
566 hearing was to determine only the place of the
defendant’s confinement. After a ‘‘sound basis’’ hearing
pursuant to State v. Casiano, 282 Conn. 614, 922 A.2d
1065 (2007), the court did not appoint counsel to repre-
sent the defendant in connection with his motion to
correct, and the defendant proceeded as a self-repre-
sented party.
  On December 1, 2016, the trial court, D’Addabbo, J.,
held a hearing on the defendant’s motion to correct.
The court concluded that the sentencing court properly
had construed § 17a-566, and the court determined that
there was no basis for the claim that the sentencing
court had relied on inaccurate information in imposing
the agreed upon sentence. Finally, the court dismissed
for lack of jurisdiction the defendant’s claim, as the
court perceived it, that the defendant received inade-
quate care from the DOC. This appeal followed.
   We begin with the relevant standard of review and
legal principles. ‘‘We review the [trial] court’s denial of
[a] defendant’s motion to correct [an illegal] sentence
under the abuse of discretion standard of review. . . .
In reviewing claims that the trial court abused its discre-
tion, great weight is given to the trial court’s decision
and every reasonable presumption is given in favor of
its correctness. . . . We will reverse the trial court’s
ruling only if it could not reasonably conclude as it did.’’
(Citation omitted; internal quotation marks omitted.)
State v. Logan, 160 Conn. App. 282, 287, 125 A.3d 581
(2015), cert. denied, 321 Conn. 906, 135 A.3d 279 (2016).
   Pursuant to Connecticut law, ‘‘the jurisdiction of the
sentencing court terminates once a defendant’s sen-
tence has begun, and, therefore, that court may no
longer take any action affecting a defendant’s sentence
unless it expressly has been authorized to act.’’ Cobham
v. Commissioner of Correction, 258 Conn. 30, 37, 779
A.2d 80 (2001). Pursuant to Practice Book § 43-22, how-
ever, the sentencing court may correct an illegal sen-
tence, illegal disposition, or a sentence imposed in an
illegal manner. An illegal sentence is one that ‘‘exceeds
the relevant statutory maximum limits, violates a defen-
dant’s right against double jeopardy, is ambiguous, or
is internally contradictory.’’ (Internal quotation marks
omitted.) State v. Parker, 295 Conn. 825, 839, 992 A.2d
1103 (2010). A sentence imposed in an illegal manner
is ‘‘within the relevant statutory limits but . . .
imposed in a way which violates [a] defendant’s right
. . . to be addressed personally at sentencing and to
speak in mitigation of punishment . . . or his right to
be sentenced by a judge relying on accurate information
or considerations solely in the record, or his right that
the government keep its plea agreement promises
. . . .’’ (Internal quotation marks omitted.) Id. ‘‘[I]f the
defendant cannot demonstrate that his motion to cor-
rect falls within the purview of [Practice Book] § 43-
22, the court lacks jurisdiction to entertain it.’’ (Internal
quotation marks omitted.) State v. Saunders, 132 Conn.
App. 268, 271, 50 A.3d 321 (2011), cert. denied, 303
Conn. 924, 34 A.3d 394 (2012).
                              I
  The defendant claims that the trial court erred in
agreeing with the sentencing court’s construction and
application of General Statutes §§ 17a-566 and 17a-567.
As related previously in this opinion, the sentencing
court stated that the statutory scheme related to place-
ment of inmates and that the Whiting referral and
resulting information would not be considered in the
determination of the length of the sentence to be
imposed.
   In construing a statute, we ‘‘ascertain its meaning
from the text of the statute itself and its relationship
to other statutes. If, after examining such text and con-
sidering such relationship, the meaning of such text is
plain and unambiguous and does not yield absurd or
unworkable results, extratextual evidence of the mean-
ing of the statute shall not be considered.’’ (Internal
quotation marks omitted.) State v. Panek, 328 Conn.
219, 225, 177 A.3d 1113 (2018).
   Section 17a-566 (a) provides that a sentencing court
may refer certain convicted persons to Whiting for eval-
uation, and the initial Whiting examination may result
in temporary commitment to Whiting for additional
evaluation. Following the evaluation, a report is to be
prepared in accordance with § 17a-566 (c). Section 17a-
566 (d) provides that the report is to include ‘‘(1) [a]
description of the nature of the examination; (2) a diag-
nosis of the mental condition of the defendant; (3) an
opinion as to whether the diagnosis and prognosis dem-
onstrate clearly that the defendant is actually dangerous
to himself or others and requires custody, care and
treatment at [Whiting]; and (4) a recommendation as
to whether the defendant should be sentenced in accor-
dance with the conviction, sentenced in accordance
with the conviction and confined in the institute for
custody, care and treatment, placed on probation by
the court or placed on probation by the court with the
requirement, as a condition to probation, that he receive
outpatient psychiatric treatment.’’5
   Section 17a-567 (a) prescribes the process to be fol-
lowed after the report is filed in court. If the report
recommends confinement in Whiting, a further hearing
is required. If, however, ‘‘the report recommends that
the defendant be sentenced in accordance with the
conviction . . . the defendant shall be returned to
court directly for disposition.’’ General Statutes § 17a-
567 (a).
   The plain language of the statutes yields the conclu-
sion that their direct purpose is to guide the sentencing
court in the determination of the appropriate place of
confinement. The statutory language provides a
detailed procedure for making that determination: in
the circumstances of the present case, either the con-
victed person ultimately is confined at Whiting or the
person is returned to court for ‘‘disposition in accor-
dance with the conviction.’’ There is no statutory
authority for Whiting to make any recommendation as
to length of sentence, and we conclude that the court
properly construed and applied the statutory authority.6
  The defendant appears to make the further argument,
however, that once the Whiting report was before the
court and the Whiting personnel testified, even if a
hearing was not statutorily required because the evalua-
tors recommended a disposition not involving Whiting,
the sentencing court was bound at least to consider
the substance of the Whiting report and testimony in
sentencing the defendant. The defendant’s position
apparently is twofold.
  The defendant has constructed an intricate argument
that, so far as we can tell, runs as follows. The Whiting
report and testimony indicated that the defendant was
severely mentally ill, even if not to the degree requiring
confinement at Whiting, and specific diagnoses were
made. In this situation, then, the court was required
to apply various human rights statutes, most notably
General Statutes § 46a-7,7 and presumably was bound
to consider rejecting the agreed upon sentence as too
harsh in light of his mental illness.
   We reject this position for two reasons. First, we are
not persuaded that §§ 46a-7 et seq. have any relevance
to sentencing in the criminal justice system, at least in
the context of this case. The facilities expressly listed
in the human rights statutes do not include correctional
facilities; see General Statutes § 46a-11a (6);8 and Gen-
eral Statutes §§ 18-96a and 17a-560 et seq. specifically
govern the treatment of mentally ill persons within cor-
rectional facilities. Second, as noted by the trial court,
prior to imposing the agreed upon sentence, the sen-
tencing court reviewed the Grayson materials, which
are consistent with and very similar to the Whiting
materials. We conclude that the trial court did not err
in declining to hold that the receipt of the Whiting
information required consideration of a more lenient
sentence.
                             II
  Finally, the defendant claims, somewhat paradoxi-
cally in light of his first claim, that the Whiting materials
contained erroneous information such that the trial
court erred in concluding that the sentencing court did
not rely on inaccurate information when it imposed the
defendant’s sentence. We disagree.
   The defendant argues that the Whiting personnel tes-
tified that he would receive adequate treatment at a
DOC facility, and, he suggests, he has not received ade-
quate treatment. As the trial court recognized, insofar
as this is a claim regarding the conditions of confine-
ment, it is a claim more appropriately brought in a
habeas action. See, e.g., State v. Anderson, 319 Conn.
288, 299, 127 A.3d 100 (2016) (‘‘if [the defendant]
believes that the mental health treatment he is receiving
while in the custody of the Commissioner of Correction
is . . . inadequate, [his remedy] is . . . an expedited
petition for a writ of habeas corpus challenging the
conditions of his confinement’’); see also General Stat-
utes § 52-466 (a) (2). The statements of Whiting person-
nel were predictions rather than statements of fact, and,
in any event, there is no record, including findings of
fact and conclusions, on which to review the claim.
   Finally, as noted by the trial court, there is nothing
to indicate that the sentencing court materially relied
on any information in the Whiting report or testimony
in imposing the sentence. See State v. Parker, supra,
295 Conn. 843 (‘‘A defendant [cannot] . . . merely
alleg[e] . . . factual inaccuracies or inappropriate
information. . . . [He] must show that the information
was materially inaccurate and that the judge relied on
that information.’’ [Citations omitted; emphasis omit-
ted; internal quotation marks omitted.]). What is clear
is that the sentencing court, having recognized the likeli-
hood of mental illness, took appropriate statutory mea-
sures and ultimately accepted the plea agreement of
the parties.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     ‘‘The Court: And the penalties under [§] 53a-54a are twenty-four years
to life. That’s the statute. Right, twenty-five years to sixty years, which is life.’’
   2
     General Statutes § 17a-566 provides in relevant part: ‘‘(a) Except as
provided in section 17a-574 any court prior to sentencing a person convicted
of an offense for which the penalty may be imprisonment in the Connecticut
Correctional Institution at Somers . . . may if it appears to the court that
such person has psychiatric disabilities and is dangerous to himself or others,
upon its own motion or upon request of any of the persons enumerated in
subsection (b) of this section and a subsequent finding that such request is
justified, order the commissioner to conduct an examination of the convicted
defendant by qualified personnel of the division. Upon completion of such
examination the examiner shall report in writing to the court. Such report
shall indicate whether the convicted defendant should be committed to the
diagnostic unit of the division for additional examination or should be
sentenced in accordance with the conviction. . . . (b) The request for such
examination may be made by the state’s attorney or assistant state’s attorney
who prosecuted the defendant for an offense specified in this section, or
by the defendant or his attorney in his behalf.’’
   3
     Pursuant to § 17a-566 (a), ‘‘[i]f the report recommends additional exami-
nation at the diagnostic unit, the court may, after a hearing, order the
convicted defendant committed to the diagnostic unit of the division for a
period not to exceed sixty days, except as provided in section 17a-567
provided the hearing may be waived by the defendant.’’
   4
     The court disagreed with defense counsel’s criticisms regarding the meth-
ods Whiting personnel used in assessing the defendant.
   5
     Because the defendant stood convicted of murder, he was not eligible
for the options that included probation. See General Statutes § 53a-29 (a).
  6
    The defendant expressly waived any position to the contrary:
  ‘‘The Court: I want to reiterate for the record this in no way affects the
agreed [upon] sentence, which is going to be a sentence of forty-two years
to serve. The only analysis that is being completed at this point in time is
whether or not that sentence will be served in the general population in
the [DOC] or will be served either a portion or all of at . . . Whiting . . . .
  ‘‘Does either the state or defense disagree with that analysis?
  ‘‘[The Prosecutor:] No, Your Honor.
  ‘‘[Defense Counsel:] No, Your Honor.’’
  7
    General Statutes § 46a-7 provides: ‘‘It is hereby found that the state of
Connecticut has a special responsibility for the care, treatment, education,
rehabilitation of and advocacy for its disabled citizens. Frequently the dis-
abled are not aware of services or are unable to gain access to the appropriate
facilities or services. It is hereby the declared policy of the state to provide
for coordination of services for the disabled among the various agencies of
the state charged with the responsibility for the care, treatment, education
and rehabilitation of the disabled.’’
  8
    General Statutes § 46a-11a (6) defines ‘‘facility’’ as ‘‘any public or private
hospital, nursing home facility, residential care home, training school,
regional facility, group home, community companion home, school or other
program serving persons with intellectual disability . . . .’’